UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION
SABRINA ELIZABETH HEAD,
Plaintiff,
v. Case No. 3:18-cev-1322-J-20MCR
STATE OF FLORIDA,
Defendants
/
ORDER

THIS CAUSE is before this Court following a Report and Recommendation, entered
August 8, 2019, that recommends this case be dismissed without prejudice. (Dkt 8).

Plaintiff Sabrina Elizabeth Head filed a pro se Complaint and an application to proceed in
forma pauperis. (Dkts 1 & 2, respectively). United States Magistrate Judge Monte C. Richardson
denied Plaintiffs application without prejudice and ordered Plaintiff to file an amended complaint
no later than March 29, 2019. (Dkt 6). Plaintiff did not file an amended complaint. Judge
Richardson ordered Plaintiff to show cause why the case should not be recommended for dismissal
for want of prosecution and failure to comply with court orders. (Dkt. 7).

Plaintiff never responded to Judge Richardson’s Orders, paid the filing fee, or sought an
extension of time to comply with Court Orders. Accordingly, Judge Richardson recommends the
case be dismissed for failure to state claim upon which relief can be granted, lack of jurisdiction,
and/or lack of prosecution.

No objections were filed to the Report and Recommendation as required.! After an

 

' See footnote 1 of the Report and Recommendation. (Dkt. 8).
independent review of the record and upon consideration of the Report and Recommendation, this
Court finds that it is not clearly erroneous or contrary to the law and adopts the same in all respects.
Accordingly, it is hereby ORDERED:
1. The Magistrate Judge’s Report and Recommendation (Dkt. 8) is ADOPTED;
2. Plaintiff's “Application to Proceed in District Court Without Prepaying Fees or
Costs (Long Form)” (Dkt. 2) is DENIED;
3. The case is DISMISSED without prejudice; and
4. The Clerk is DIRECTED to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this2 SF day of August, 2019.

wr

f
Ibe 2 LAA LE
H EY R

ED STATES DISTRICT JUDGE
Copies to:
Hon. Monte C. Richardson
Sabrina Elizabeth Head, Pro se
5959 Fort Caroline Road
Apartment 2004
Jacksonville, Florida 32277
